DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahrami et al., (hereinafter ‘Bahrami’, WO 2016/161201 A2) in view of Bahrami.
Regarding claim 1, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses a method of treating a lesion at a lung of a subject who is non-responsive or predicted to be non-responsive to anti-PD-1 or anti-PD-L1 therapy ([00008]; [00230]), the method comprising: administering to the lesion an effective dose of at least one plasmid coding for IL-12 ([00254]; see [00258], for IL-12; central lumen 1704); administering electroporation therapy to the lesion ([00291], electrodes 1720); and administering to the subject an effective dose of at least one checkpoint inhibitor (see [0393] for combination therapies; [0395], “checkpoint inhibitor is administered as a protein (e.g. an antibody to a checkpoint inhibitor) into the cells and tissues.”); wherein administering the electroporation therapy comprises administering an electric pulse to the lesion using an electroporation system comprising: an applicator comprising: a plurality of electrodes (1720) comprising a first electrode having a first tip (A) and a second electrode having a second tip (B) (see Figs. 9 and 17A-20C), wherein the plurality electrodes are configured to move between a retracted position and a deployed position ([00269], electroporation electrodes A and B are slidably retractable and extendable; [00292], “The electrodes 1720 may be positioned around the central probe 1702 and configured to be deployed from the applicator 1712 to the treatment zone 1722. For example, the electrodes may be advanced toward the treatment from the applicator and retract into the applicator.”); and a generator ([00291]; generator A in Fig. 16) electrically connected to the plurality of electrodes (1720), wherein administering the electric pulse (1730) to the lesion comprises disposing the first electrode (1720) and the second electrode (1720) into or adjacent to the lesion (treatment zone 1722), and delivering the electric pulse (1730) from the generator (A) to the first electrode and the second electrode (Fig. 17A).
Bahrami is silent regarding wherein a distance between the first tip of the first electrode and the second tip of the second electrode is greater in the deployed position than in the retracted position.
However in an alternate embodiment, Bahrami (Figs. 26-27) teaches a similar configuration comprising an array of electroporation electrodes (2750) wherein a distance between the first tip of the first electrode and the second tip of the second electrode is greater in the deployed position than in the retracted position (see Fig. 27 for tips of electrodes 2750 in deployed position). This configuration allows the electrodes to treat a larger volume of tissue and provides for deeper insertion of the electrodes into the tissue, thereby increasing control and accuracy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distance between the first tip of the first electrode and the second tip of the second electrode as taught by Bahrami such that the distance is greater in the deployed position than in the retracted position, as taught by Bahrami in order to treat a larger volume of tissue and provide for deeper insertion of the electrodes into the tissue, thereby increasing control and accuracy.
Regarding claim 2, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses wherein the applicator (10) further comprises a control portion (14); an insertion tube (11) connected to the control portion (14); and an actuator (12) engaged with the control portion (14), wherein at least a portion of the actuator (12) is movable relative to the control portion (14) and the insertion tube (11) to cause the plurality of electrodes (A, B) to move between the retracted position and the deployed position ([00269]). 
Regarding claim 3, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses wherein the electroporation system further comprises an insertion device (1720) comprising one of a rigid trocar (1702) or flexible endoscope defining at least one working channel (1704), wherein at least a portion of the applicator is configured to pass through the at least one working channel to access the lesion (as broadly claimed, therapeutic moieties and/or other treatment fluids are configured to pass through the at least one working channel to access the lesion).
Regarding claim 4, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses wherein the electroporation system further comprises a drug delivery device ([00308]) configured to deliver at least one of the at least one plasmid or the at least one checkpoint inhibitor through the at least one working channel (1704) of the insertion device (1702) ([00254]; see [00258], for IL-12; central lumen 1704; also see [0393] for combination therapies; and [0395], “checkpoint inhibitor is administered as a protein (e.g. an antibody to a checkpoint inhibitor) into the cells and tissues.”). 
Regarding claim 5, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses wherein the applicator further defines a drug delivery channel (1704) configured to deliver at least one of the at least one plasmid or the at least one checkpoint inhibitor to the lesion ([00254]; see [00258], for IL-12; central lumen 1704; also see [0393] for combination therapies; and [0395], “checkpoint inhibitor is administered as a protein (e.g. an antibody to a checkpoint inhibitor) into the cells and tissues.”). 
Regarding claim 7, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses wherein the electroporation system further comprises at least one visualization device configured to generate imagery of the lesion before or during administration of at least one of the at least one plasmid, the at least one checkpoint inhibitor, or the electroporation therapy ([00410], “A total of 8 pulses were applied to each tumor. Luminescence data was acquired by in vivo optical imaging at 48 hours by injecting 200 μΐ of a 15 mg/ml D-luciferin solution.”). 
Regarding claim 9, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses wherein the generator is configured to output low- voltage electric pulses ([00201]; [00223]; [00235]; [00301], “a low voltage power supply (e.g. generator A illustrated in Figure 16)”; [00313]).
Regarding claim 10, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses wherein the electric pulses have a field strength of 700V/cm or less ([0042]). 
Regarding claim 11, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses wherein the generator is configured to output high- voltage electric pulses ([00201]; [00223]; [00235]; [00336]). 
Regarding claim 12, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses wherein the at least one plasmid comprises tavokinogene telseplasmid ([00254]; see [00258], for IL-1 2; central lumen 1704; [00384], “Innate immunostimulatory cytokines can include, e.g., T F-α, IL-1, IL-10, IL-12, IL-15, type I interferons (IFN-a and IFN-β), IFN-γ, and chemokines.”; [00385], “An immunostimulatory cytokine that finds particular use in the present invention is IL-12.”).
Regarding claim 13, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses wherein the checkpoint inhibitor is administered systemically (see [0393] for combination therapies; [0395], “checkpoint inhibitor is administered as a protein (e.g. an antibody to a checkpoint inhibitor) into the cells and tissues.”).
Regarding claim 14, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses wherein the checkpoint inhibitor is an anti-PD-1 antibody or an anti-PD-L1 antibody (see [00390], for example nivolumab; [00393]). 
Regarding claim 15, Bahrami (Figs. 1, 7A-D, 9, 16-20C) discloses wherein the checkpoint inhibitor comprises: nivolumab, pembrolizumab, pidilizumab, or MPDL3280A ([00390]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bahrami in view of Bahrami as applied to claim 1 above, and further in view of Kamen et al., (hereinafter ‘Kamen’, U.S. PGPub. No. 2015/0366546).
Regarding claim 6, Bahrami in view of Bahrami teach all of the limitations of the method according to claim 1, but is silent regarding wherein the electroporation system further comprises at least one robotic arm engaged with the applicator to control a position of the applicator during administration of at least one of the at least one plasmid, the at least one checkpoint inhibitor, or the electroporation therapy.
However, in the same field of endeavor, Kamen (Fig. 1) teaches a similar method and system (100) comprising a robotic arm (101) engaged with an applicator (107) to control a position of the applicator during treatment ([0006]). Kamen teaches “[t]he robotic arm 101 is configured, via the computer 111, to operate in a plurality of operating modes to control the movement of the joints 103 and the ultrasound probe 107. For example, the robotic arm 101 operates in freestyle mode, active compliant mode, locking mode, RCM mode, automatic mode or a combination thereof.” ([0022]). It is well known in the art (as can be seen in Kamen) to utilize robotic arms in such treatments in order to alleviate physician fatigue ([0005]), thereby improving control, accuracy and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Bahrami in view of Bahrami to include at least one robotic arm engaged with the applicator to control a position of the applicator during administration of at least one of the at least one plasmid, the at least one checkpoint inhibitor, or the electroporation therapy, in order to alleviate physician fatigue ([0005]), thereby improving control, accuracy and efficiency. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bahrami in view of Bahrami as applied to claim 7 above, and further in view of Rubinsky et al., (hereinafter 'Rubinsky', U.S. PGPub. No. 2006/0264752).
Regarding claim 8, Bahrami in view of Bahrami teach all of the limitations of the method according to claim 7, but is silent regarding wherein the at least one visualization device comprises a computed tomography scanner.
However, in the same field of endeavor, Rubinsky teaches a similar method comprising a medical imaging device to create an image of irreversible electroporation in real time, “thereby making it possible to determine the area of electroporation and the extent of results obtained and to adjust the positioning of electrodes and/or the current as needed based on the image being viewed” (abstract) (thereby increasing control, accuracy and efficiency of treatment). Rubinsky teaches various medical imaging devices including “ultrasound, X-ray technologies, magnetic resonance imaging (MRI), light imaging, electrical impedance tomography, electrical induction impedance tomography and microwave tomography” and that it is further “possible to use combinations of different imaging technologies at different points in the process.” ([0051]; also see [0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the method as taught by Bahrami in view of Bahrami to include wherein the at least one visualization device comprises a computed tomography scanner, as taught by Rubinsky in order to make “it possible to determine the area of electroporation and the extent of results obtained and to adjust the positioning of electrodes and/or the current as needed based on the image being viewed” (abstract), thereby increasing control, accuracy and efficiency of treatment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Canton, David A, et al. “Melanoma Treatment with Intratumoral Electroporation of Tavokinogene Telseplasmid (PIL-12, Tavokinogene Telseplasmid).” Immunotherapy, vol. 9, no. 16, Dec. 2017, pp. 1309–1309–1321. ProQuest Central, https://doi.org/https://doi.org/10.2217/imt-2017-0096.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794